Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
The office action is in response to the preliminary amendments filed 9/18/2019. Original claims 1-20 has been cancelled.  New claims 21-34 have been added. Therefore, claims 21-34 are presently pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Dickensen et al. (6,398,197) discloses a humidifier for humidifying a flow of pressurized breathable gas to be delivered to a patient, the humidifier comprising: a water reservoir comprising a bottom surface (surface of heat conductive base 6; col. 2, lines 12-20) and a plurality of walls (surrounding walls and top wall of chamber shell 1; FIG. 2) forming a cavity configured to hold a predetermined maximum volume of water when the water reservoir is in a working orientation (18 rib shows optimum water level fill maker), the bottom surface of the water reservoir defining a bottom plane that is substantially horizontal (See FIG. 2) when the water reservoir is in the working orientation, the water reservoir including an inlet tube (7; inlet extension tube) providing an inlet flow path for a flow of pressurized breathable gas entering the cavity (air received from blower from CPAP; col. 2, lines 44-55), the inlet tube including an inlet tube outer end arranged in one of the plurality of walls (see FIG. 2 showing inlet tube arranged on the wall extending into the cavity), an inlet tube inner end arranged within the cavity (see FIG. 2), and an inlet tube axis defined between the inlet tube inner end and the inlet tube outer end (tube has an axis as shown in FIG. 2), the water reservoir including an outlet tube (3; gases outlet) providing an outlet flow path for a flow of humidified, pressurized breathable gas exiting the cavity (col. 2, lines 44-55), at least one of the inlet tube inner end and the inlet tube outer end is above a level of the predetermined maximum volume of water when the water reservoir is in the working -3- 2950605BATH et al. Appl. No. 16/432,120 orientation and when the water reservoir is rotated by 90 degrees in at least one direction from the working orientation; and at least one of the outlet tube inner end and the outlet tube outer end is above a level of the predetermined maximum volume of water when the water reservoir is in the working orientation and when the water reservoir is rotated by 90 degrees in at least one direction from the working orientation (see FIG. 6, when reservoir is rotated, at least one end of the inlet tube will be above the water level and the outlet tube is above the water; FIG. 2 shows the water level being below all ends of the inlet and outlet tubes), wherein the angle of the inlet tube and the outlet tube are at different angles relative to the bottom surface see FIG. 2. However, Dickenson does not disclose the outlet tube extending into the cavity and that the inlet tube is angled relative to the bottom surface. Thathcher et al. (1,192,357) teaches an inhaler/humidifier that comprises an inlet tube and outlet tube that are both angled differently relative to one another and are both angled relative to a bottom surface of the reservoir (see FIG. 2). Kramer (2007/0230927) teaches another humidifier reservoir that comprises an outlet tube that extends into the reservoir cavity. However, one of ordinary skill in the art at the time the invention was made would not have the motivation to specifically combine the prior art references to arrive at the claimed combination of limitations. Therefore, claims 21-40 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fedlhahn (2007/0193580), Levine (2001/0050386), Suhr (4,152,379), Edwards (3,746,000) all teaches a humidification reservoir with inlet/outlet tubes extending into the cavity of the reservoir. Gschwind et al (2016/0067368) teaches a nebulizer chamber with an outlet tube that is angled with respect to a normal operating bottom of the chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
MICHAEL TSAI
Primary Examiner
Art Unit 3619